Van Brunt, P. J.:
By the party-wall agreements above referred to, the owners of the premises in, question and of the premises Upon the north and south.thereof, agreed that the owner of the premises, in question might erect party walls upon the division lines according to certain plans and Specifications annexed to said agreements, which should, be continued and used as party walls forever and the owners of the adjacent premises agreed to pay or cause to be paid to him onehalf the cost of the party wall in the manner described in said agreements. These agreements contain provisions for the extension. ‘of the walls and the division of the expenses thereof and that such agreements should be perpetual and at all times considered as covenants running with the land; and it was further agreed that if it should be necessary to repair or rebuild the whole, or any portion of said party wall's, the expense thereof should be borne by the parties to said agreements in the proportions provided for therein.
I’t is urged, upon the part of the appellants, that the general principle has been established, that a party wall is a benefit and not: an incumbrance (Hendricks v. Stark, 37 N. Y. 106); and that it has also been established by the case of Heartt v. Kruger (121 N. *55Y. 386) that, upon the destruction of the buildings existing upon the premises affected by the party-wall agreements, the tenements revert to their original or primary condition of ownership relieved from the covenants contained in the party-wall agreement.
Upon examination of the case of Hendricks v. Stark which, it is claimed, established the principle that a party wall is a benefit and not an incumbrance, it will be found that the decision of the court rested upon no such question. The case was put expressly upon the ground that the defendant acquired what he proposed to do, and, knowing all about the condition of the premises, he approved the form of covenants, and executed a bond and mortgage for the balance of the purchase price; and that even when he concluded not to fulfill his contract, he did not suggest the objection in respect to the party wall. The court held that, under such circumstances, the denial of specific performance would be in contravention of the plainest rules of equity, and that is all that was decided by that case.
In the case of Heartt v. Kruger it was undoubtedly held that, where a party wall' did not rest upon an express agreement to maintain it, the destruction of the wall relieved the premises from the easement ; and the case of Partridge v. Gilbert (15 N. Y. 601), which was relied upon to sustain the proposition that there is a right to rebuild and repair in every case of a party wall, is referred to, and it is suggested that whatever was, said upon this subject was not necessary to the decision of the case, and does not seem to have been concurred in by the court.
In the ease of O'Neill v. Van Tassel (137 N. Y. 297) it was held that a perpetual covenant running with the land, which required the owner to share equally with an adjoining owner in the expense of repairing or rebuilding the wall, was an incumbrance. In that case the case of Hendricks v. Stark (supra) is referred to, and the distinction between the case under consideration and that case is pointed out, namely, that there was no .agreement or covenant to share in the expense of rebuilding or repairing, and that the agreement related solely to the existing wall, so long as it might stand.
In the case at bar the owner of the premises, by the party-wall agreements, covenanted to build the wall. There was a provision contained in said agreements that it should he a perpetual covenant, and that if it became necessary to rebuild or repair the wall, the. *56other party to the agreement should contribute his portion of the expenses. It is clear that the right to repair and to rebuild existed, if that necessity arose, and that the party repairing or rebuilding had the right to enforce contribution from the adjacent owner — bringing the case directly within the principle laid down in O'Neill v. Van Tassel (supra). In fact it has never been held that a party-wall agreement running with the land is not an incumbrance. It has only been held not to be an incumbrance where it continues under the existing state of things, which, when destroyed, ends the easement.
The judgment appealed from should be affirmed, with costs.
Barrett, Rumsey, Patterson and Ingraham, JJ., Concurred.
Judgment affirmed, with costs.